UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
MICHAEL FENWICK,                    )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                Civil Action No. 07-2330 (PLF)
                                    )
UNITED STATES OF AMERICA, et al., )
                                    )
      Defendants.                   )
___________________________________ )


                          MEMORANDUM OPINION AND ORDER

               This matter is before the Court on plaintiff Michael Fenwick’s motion for leave to

withdraw and replace his motion for reconsideration [Dkt. 89]. The Court will deny the motion.

               This Court’s February 3, 2016 Memorandum Opinion and Order provided

Fenwick clear guidance: he should take “all of the time that he may need to attempt to reverse

his juvenile adjudication in the District of Columbia Superior Court,” because reversing that

adjudication is a precondition for Fenwick to ask this Court to reconsider its opinion on summary

judgment — Fenwick v. United States, 926 F. Supp. 2d 201 (D.D.C. 2013) — pursuant to Rule

60(b)(5) of the Federal Rules of Civil Procedure. See MEMORANDUM OPINION AND ORDER at 2-

3 [Dkt. 87]. Fenwick’s motion does not indicate that he has obtained such a reversal, and any

motion to reconsider under Rule 60(b)(5) therefore is premature.

               The Court also notes that Fenwick sought [Dkt. 88] — and the Court granted him

— an extension of time up to and including February 22, 2016 to file an opposition to defendants

Pudimott and Fischer’s motion for entry of judgment [Dkt. 86]. Instead of filing an opposition,

Fenwick filed the instant motion for leave to withdraw and replace his motion for
reconsideration. The Court will not construe the motion for leave as an opposition to defendants

Pudimott and Fischer’s motion for entry of judgment, but will permit Fenwick a short period of

additional time to file his opposition, if any.

                Accordingly, it is hereby

                ORDERED that Fenwick’s motion for leave to withdraw and replace his motion for

reconsideration [Dkt. 89] is DENIED; and it is

                FURTHER ORDERED that Fenwick shall have up to and including March 11,

2016 to file his opposition, if any, to Defendants Pudimott and Fischer’s motion for entry of

judgment [Dkt. 86].

                SO ORDERED.



                                                            /s/_________________________
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge
DATE: February 29, 2016




                                                  2